Citation Nr: 1710576	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  13-34 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for bilateral cataracts.

4.  Entitlement to an effective date earlier than July 2012 for the grant of aid and attendance (A&A) for the Veteran's wife.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from October 2005, July 2013, and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction has been transferred to the New York City RO.  

In April 2016, the Veteran had a personal hearing before the undersigned VLJ.  During the hearing, the Veteran asked about a claim for hyperthyroidism that he had filed but was unsure whether had ever been adjudicated.  He was advised that a claim pertaining to thyroid dysfunction was previously adjudicated and is not currently an issue before the Board.  In January 2017, he sent a letter to the Board regarding this issue, and asking that new information be considered regarding the claim.  As one of the issues in this decision is being remanded for additional development, the Agency of Original Jurisdiction (AOJ) is asked to send the Veteran an application form, so that he can properly file this claim.  The Veteran is also advised to contact the RO regarding a claim for his thyroid.  

In October 2016, the Board obtained a medical opinion from a VA ophthalmologist (VHA opinion) regarding a relationship between his cataracts and his service.  He was provided a copy of the medical opinion, and given an opportunity to provide additional evidence and argument.  In an October 2016 communication, he indicated that he had no additional evidence and wished for the Board to immediately proceed with his appeal on the merits.

In this decision, the Board is granting service connection for a bilateral foot disability and for bronchitis.  Unfortunately, the preponderance of the evidence is against service connection for his cataracts, and that claim is being denied.  The Board notes that the Veteran filed a notice of disagreement (NOD) to the effective date of his wife's A&A, but a statement of the case (SOC) has not yet been issued.  Accordingly, the Board has added that issue for consideration, as reflected above, and is REMANDING that issue to the Agency of Original Jurisdiction (AOJ) for proper development.


FINDINGS OF FACT

1.  In resolving all doubt in his favor, his chronic bronchitis and bilateral foot fungus are related to his service. 

2.  His cataracts are not as likely as not related to his service.


CONCLUSIONS OF LAW

The criteria for service connection are met for bronchitis and for bilateral foot fungus.  The criteria for service connection are not met for bilateral cataracts.
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  His relevant treatment records have been associated with the claims file.
A VHA opinion was obtained regarding a relationship between his cataracts and his service, which is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was advised during his personal hearing that a positive medical nexus opinion was required to show service connection.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  He was sent a copy of the VHA opinion in October 2016, and he was given an opportunity to submit evidence in response, to which he responded that he had none.  

He has not alleged any prejudicial deficiencies in the development of this claim.

Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Bronchitis

The record shows the Veteran has been treated for bronchitis during the appeal period.  The record also shows that he was hospitalized for five days in April 1967, with symptoms of coughing, fever, rhonchi and wheezing.  He was diagnosed with bronchitis.

The remaining inquiry is whether there is a relationship between his recurrent bronchitis is related to service.  

The Veteran has testified to having intermittent bouts of bronchitis recur since his hospitalization in Vietnam.  He said that anytime he comes down with a cold or similar symptoms, he develops bronchitis.  Indeed, a July 2013 private urgent care record notes symptoms, including cough and bilateral diffuse wheezing.  A chest X-ray was normal.  He was diagnosed with and treated for bronchitis, as he was noted to have had a history of these symptoms over the years.  

The Veteran was not provided with a VA examination for an opinion on whether this is the case, but the Board finds that a remand for an examination is not required as the evidence of record is sufficient to grant service connection.  The Board finds his testimony regarding persistent symptoms and treatment of bronchitis to be competent and credible, and supported by the medical treatment evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, service connection for bronchitis is granted.

Bilateral foot fungus

The record shows the Veteran has a current diagnosis of tinea unguium and onychomycosis, which are foot funguses.  His STRs do not show diagnosis or treatment of a foot fungus, but he complained at his May 1969 separation examination of having skin diseases, which was not on his April 1966 entrance report of medical history.  The examination physician did not clarify.

The remaining inquiry is whether there is a connection between the two.  The December 2011 VA examiner noted the Veteran's history of in-service foot fungus, but did not provide an opinion because there were no signs of it during the examination.  The November 2012 VA examiner diagnosed onychomycosis but did not accept the Veteran's statement that he had symptoms in service, and found a relationship less likely because there was no record of treatment during that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on the Veteran's reports, but instead relied solely on medical evidence to provide a negative opinion); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay statements may not be disregarded, or found not credible, simply because they are not accompanied by supporting medical evidence).  Neither of these opinions is adequate for adjudication.

As above, the Board finds no need to obtain an adequate VA examination opinion, and that the evidence of record is sufficient to grant service connection.  The Veteran has consistently stated that his foot fungus began while in service, which the December 2011 VA examiner appeared to accept as credible.  The Board finds him competent to attest to his symptoms, and credible in his assertions.  Accordingly, as his foot fungus manifested in service and continues to this day, service connection is granted.

Bilateral cataracts

The Veteran asserts that exposure to non-ionizing radiation while in service as a radio relay carrier caused his cataracts, or the early-onset of his cataracts.  

The record reveals that he was diagnosed with bilateral cataracts in July 2001, when he was 53 years old.  His personnel records document that he worked on radios, as well as radar equipment, from April 1967 to May 1969.  

The remaining inquiry is whether there is a relationship between his work on radios and his cataracts.

In support of his theory, he testified to and submitted statements explaining that he was exposed to medium power VHF radio frequency energy almost daily as a member of a radio installation team.  He was then assigned to the Military Affiliated Radio System (MARS) station, where he was exposed to high power HF and VHF radio frequency, again almost daily.  He worked on an AN/TRC-24 radio set, and also used Collins radios, and 30LI and 30 SI amplifiers.   He indicated that the antennae for the equipment were placed low to the ground (so as to help in preventing exposure to enemy), which increased the level of radiation exposure.  He reported working on the equipment around the clock, with an estimated 4000 watt exposure.    

He further argues that his radio equipment was similar to that of LORAN equipment, and argues that VA has recognized that radiation from LORAN equipment can cause skin or eye damage.  He submitted pages from a VA-issued report, Veterans and Radiation, which also indicated there was a connection between non-ionizing radiation and cataracts, and that radio frequency radiation is a form of non-ionizing radiation.  He also submitted a photograph of the MARS station to show the size of the equipment and antennae.  

The Veteran was provided a VA examination in November 2012, which diagnosed pseudophakia (post cataract removal), but did not contain a medical nexus opinion.  His treatment records do not show a relationship to service.

Due to the complexity of the issue, the Board obtained a VHA opinion from an ophthalmologist, in October 2016.  She indicated having reviewed the evidence of record, and cited additional articles that she found in her research, "Radio-Frequency and ELF Electromagnetic Energies: A Handbook for Health Professionals" and "Risk of Cataract after Exposure to Low Doses of Ionizing Radiation: A 20-Year Prospective Cohort Study among US Radiologic Technologists."  

She indicated that the Veteran's records show that he was diagnosed with bilateral cataracts, described as 3+ nuclear sclerotic cataracts with 2+ posterior subcapsular opacities in both eyes.  This was supported by  findings of 20/30 vision in both eyes that declined to 20/70 in the right eye and 20/100 in the left eye with glare testing.  After the cataracts were removed, his vision improved to 20/20.

She said that subcapsular cataracts are a less common presentation of an age-related cataract that tend to progress faster and produce visually significant glare symptoms sooner than simple nuclear cataracts, which prompts surgical interventions in younger patients.  Other known causes include steroid use, trauma, diabetes, and ionizing radiation.  

She said there is an assumed minimum dose of 2Gy (from a single exposure) to 5 Gy (from fractionated exposures) with ionizing radiation that is required before developing cataracts, citing to the literature.  She said that UV light and X-rays fall under this category of ionizing radiation, which are known cataractogenic causes.

However, she indicated that radio waves fall into the far low energy end of the wavelength spectrum into a category of non-ionizing radiation.  She reported that careful review of the medical literature did not reveal an association between his cataracts and his radio wave exposure.  She said that there were a few case reports of possible cataract association with microwave and infrared radiation, but these findings have not been widely accepted by peer review.  She said that radio waves have an even lower energy than infrared or microwaves.  She indicated that the Veteran's argument regarding LORAN equipment is inapplicable, as LORAN equipment involves ionizing radiation, which is a higher energy than radio waves.  In sum, she opined that it was not as likely as not that his exposure to non-ionizing radiation through his work with radios, antenna, and radar equipment.

Based on this evidence, the Board finds that service connection is not established for the Veteran's cataracts.  The preponderance of the evidence weighs against a relationship to service.  There is only one medical opinion directly addressing the issue, which is not in favor of service connection.  The Board has considered the Veteran's assertions, along with the submitted supporting evidence, that radio waves caused his cataracts, but there is no indication that he has the training or expertise to competently render such an opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).   Indeed, the Veteran expressed during his hearing that he only had a feeling that there was a relationship after his early diagnosis and researching the issue, which prompted him to file a claim.  However, the VHA examiner investigated this theory, and found it less likely that he developed cataracts as a result of his work with and around radios.  Jandreau, supra.  The Board places more weight on the VHA opinion than on the Veteran's arguments, as this is a question that requires medical expertise.  See Routen v. Brown, 10 Vet. App. 183 (1997).

The exhibits he filed in support of his argument do not alter the analysis.  The Veterans and Radiation Report, which was not submitted in full, indicated that radio frequency, which is non-ionizing radiation,  may cause cataracts.  This report was considered by the VHA examiner, who did additional research regarding the issue, which led her to conclude that there was not likely a relationship between his service and his cataracts.  Id.  Further, the report itself is far too general to establish a medical nexus as it does not show how his cataracts were caused by his exposure.  See Mattern v. West, 12 Vet. App. 222 (1999).

The Veterans and Radiation Report also indicated that ionizing radiation is a known cause of subcapsular cataracts, but, as discussed above, he was not exposed to ionizing radiation.  Indeed, the Veteran emphasized in a March 2013 statement that he was exposed to non-ionizing radiation via work with radios while serving in Vietnam, and that he felt his case was being denied because VA was confusing his claim as one for exposure to ionizing radiation.  He also filed information and specifications regarding the radios he worked on, which did not address whether they were sources of ionizing radiation or known to cause cataracts.  

The Board notes that the Veteran was advised at his personal hearing that a medical nexus opinion was required, and, more recently, provided an opportunity to obtain evidence in response to the VHA opinion.  To date, a positive medical nexus has not been received.  Given the complexity of the medical question, the Board does not find the Veteran competent to render a positive nexus opinion.  The only evidence directly addressing a relationship is negative.  Under these circumstances, the benefit of the doubt doctrine does not apply, and service connection for bilateral cataracts must be denied.


ORDER

Service connection is granted for bronchitis and bilateral foot fungus.

The claim of entitlement to service connection for bilateral cataracts is denied.


REMAND

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement (NOD) is filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  Here, the Veteran has filed an NOD but an SOC has not been issued.  Accordingly, this case is remanded so that the agency of original jurisdiction (AOJ) may issue an SOC on the issue of the effective date for his wife's A&A.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran addressing the claim for an earlier effective date for the grant of A&A for his wife.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2016).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


